Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Belz (US 8189196).
With respect to claims 1, 7 and 8, Belz discloses an optical measurement system (Figures 1-2) configured to perform optical measurement of a sample, comprising: 
an optical cell for holding the sample (figs 1-2 show sample cell 12-18 containing samples 51-54; col 1); and 
a light source unit that emits a broadband light including a first light and a second light to the optical cell (LED drivers drive modules containing LEDs; col 4), 
wherein the optical cell comprises: 
a first light guide in which a light passes through a first transparent portion that allows the first light to pass through more readily than the second light and the hollow portion without passing through a second transparent portion that allows the second light pass through more readily than the first light (interference filter 82 selectively filter independent specific wavelengths of light; col 6); and 
a second light guide that differs from the first light guide, in which a light passes through the second transparent portion and the hollow portion without passing through the first transparent portion (interference filter 82 selectively filter independent wavelengths of light; col 6).
Belz does not specifically disclose the cell having a hollow portion for holding the sample.  However, Belz discloses the cell can comprise one of: a flow cell, a long path cell, a dipping probe, external curette holder or reflection probe (col 3), of which it is well known to provide such a holder with a hollow portion to support the sample within.  In light of the known configuration of sample holders in the art, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Belz.  
Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877